DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on March 12, 2021, claims benefit to a U.S. provisional application, filed on March 20, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 was filed  before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the election filed on October 10, 2022. Applicant’s election of invention group I, Claims 1-13 and 29, without traverse is acknowledged. Claims 14-28 and 30 are withdrawn from consideration. Claims 1-13 and 29 are pending for consideration in the present U.S. non-provisional application.
Drawings
The drawings are objected to because FIG. 8B and 9 contain spelling deficiencies for about and sub-layer, respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2014/0016469 A1) in view of Zhang et al. (WO 2015/114077 A1).
1. A method of wireless communication by a receiver device (Ho, FIG. 3A), comprising: 
receiving network coded packets from multiple transmitter devices (Ho, paras. [0025], [0027], “A first embodiment of the present disclosure concerns network coding over acyclic subgraphs of networks. […] Data from the sources is transmitted over the acyclic subgraph to the receivers. If the network has bidirectional links or additional links in the reverse direction from the receiver nodes to intermediate nodes in the subgraph, feedback from the receivers can be used to improve the rate of information delivery. […] FIGS. 3A and 3B show a further example of network, where reverse (FIG. 3A) or bidirectional (FIG. 3B) links are shown. In particular, FIGS. 3A and 3B show exemplary links carrying data (labeled "d") to a receiver node R, and feedback (labeled "f") being transmitted in the reverse direction. FIG. 3A illustrates forward and reverse links, while FIG. 3B illustrates bidirectional links.”); 
decoding the network coded packets, based on a network coding scheme, to recover one or more source packets (Zhang, p. 7, ll. 1-9, “The transmission node may process indication(s) received from the user device into an acknowledgement indication that relates to one or more network coded data packets (possibly identifying the network coded data packets) and/or to one or more data packets (possibly identifying the data packets) delivered at the user device (e.g. network-decoded from network coded data packets and/or received as non-network coded data packets). The acknowledgment indication a transmission node receives from the user device may also be transparently forwarded by the transmission node towards the multipoint transmission control system. It should be appreciated that an acknowledgement indication transmitted by a transmission node is not necessarily limited to only those network coded data packets (and/or to data packets represented therein) transmitted to the user device by that transmission node.” emphasis added.); 
generating feedback based on the decoding (Zhang, p. 7, ll. 1-9, “The transmission node may process indication(s) received from the user device into an acknowledgement indication that relates to one or more network coded data packets (possibly identifying the network coded data packets) and/or to one or more data packets (possibly identifying the data packets) delivered at the user device (e.g. network-decoded from network coded data packets and/or received as non-network coded data packets). The acknowledgment indication a transmission node receives from the user device may also be transparently forwarded by the transmission node towards the multipoint transmission control system. It should be appreciated that an acknowledgement indication transmitted by a transmission node is not necessarily limited to only those network coded data packets (and/or to data packets represented therein) transmitted to the user device by that transmission node.” emphasis added. Id.); and 
transmitting the feedback to the multiple transmitter devices (Zhang, p. 13, ll. 11-17, “In FIG. 5B, like transmissions are indicated by like references as in FIG. 5A. In FIG. 5B, flow control of further network coded data packets C3, C4 is assisted by acknowledgements indications, in this particular example, A1, and A3 from transmission node TN1 indicating delivery (here implying error-free delivery) of network coded data packets at the UE 2. The acknowledgement indications A1, A2, A3, A4 are either transparently forwarded by the transmission nodes TN1, TN2 or triggered at the transmission nodes TN1, TN2 in response to receiving delivery confirmation D1, D2, D3, D4 from UE 2 as indicated in FIG. 5B.”)
Ho et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Zhang et al. provides prior art disclosure and suggestions for the claimed invention, such as transmitting the feedback to the multiple transmitter devices (Zhang, p. 13, ll. 11-17, “In FIG. 5B, like transmissions are indicated by like references as in FIG. 5A. In FIG. 5B, flow control of further network coded data packets C3, C4 is assisted by acknowledgements indications, in this particular example, A1, and A3 from transmission node TN1 indicating delivery (here implying error-free delivery) of network coded data packets at the UE 2. The acknowledgement indications A1, A2, A3, A4 are either transparently forwarded by the transmission nodes TN1, TN2 or triggered at the transmission nodes TN1, TN2 in response to receiving delivery confirmation D1, D2, D3, D4 from UE 2 as indicated in FIG. 5B.” Id.) The prior art disclosure and suggestions of Zhang et al. are for reasons of reducing network traffic (Zhang, p. 4, ll. 3-11, “By feeding, from the multipoint transmission control system, the transmission nodes with network coded data packets comprising (different) linear combinations of the plurality of data packets to be delivered at the user device and providing the transmission nodes with the network coded data packets to be transmitted to the user device over the wireless network interface, a reduction in network traffic is obtained on the first and second connection in comparison with the transmission scenario of FIG. 1 A. The linear combinations may be arbitrary combinations of the plurality of data packets to be delivered at the user device and, therefore, it is not relevant which network coded data packet is or has been transmitted from which transmission node…”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reducing network traffic.
2. The method of claim 1, wherein: 
the network coded packets are based on a same set of source packets encoded using the network coding scheme (Zhang, p. 13, ll. 11-17, Id.); and 
transmitting the feedback comprises transmitting the same feedback to each of the multiple transmitter devices indicating which of the same set of source packets were successfully recovered (Zhang, p. 13, ll. 11-17, Id.)
3. The method of claim 2, wherein the feedback is sent via a network coded sublayer decoded packets report (Zhang, p. 6, ll. 9-20, “…One example of an acknowledgement indication may be based on and/or comprises a STATUS report as referred to in e.g. 3GPP Technical Specification TS 36.322, V1 1.0.0, Έ-UTRA, Radio Link Control (RLC) protocol specification'.”)
4. The method of claim 2, wherein the feedback is sent via a field in a radio link control (RLC) status report (Zhang, p. 6, ll. 9-20, Id.)
5. The method of claim 4, wherein the RLC status report comprises information associated with the decoded network coded packets (Zhang, p. 6, ll. 9-20, Id.)
6. The method of claim 1, wherein: 
the network coded packets are based on a different sets of source packets encoded using the network coding scheme (Zhang, p. 13, ll. 11-17, Id.); and 
transmitting the feedback comprises transmitting different feedback to the multiple transmitter devices, each different feedback indicating which source packets of a different set of source packets were successfully recovered (Zhang, p. 13, ll. 11-17, Id.)
7. The method of claim 6, wherein the feedback is sent via a network coded sublayer decoded packets report (Zhang, p. 6, ll. 9-20, Id.)
8. The method of claim 6, wherein the feedback is sent via a field in a radio link control (RLC) status report (Zhang, p. 6, ll. 9-20, Id.)
9. The method of claim 8, wherein the RLC status report comprises information associated with the decoded network coded packets (Zhang, p. 6, ll. 9-20, Id.)
10. The method of claim 6, wherein the feedback is sent via a radio link control (RLC) status report with information regarding received network coded packets (Zhang, p. 6, ll. 9-20, Id.)
12. The method of claim 1, wherein the same feedback is sent to each of the multiple transmitter devices (Zhang, p. 13, ll. 11-17, Id.)
13. The method of claim 1, wherein different feedback is sent to each of the multiple transmitter devices (Zhang, p. 13, ll. 11-17, Id.)
29. An apparatus for wireless communication by a receiver device (Ho, FIG. 3A, Id.), comprising: a receiver configured to receive network coded packets from multiple transmitter devices (Ho, paras. [0025], [0027], Id.); 
at least one processor (Zhang, FIG. 6) configured to decode the network coded packets, based on a network coding decoding scheme, to recover one or more source packets and generate feedback based on the decoding (Zhang, p. 7, ll. 1-9, Id.); and 
a transmitter (Zhang, FIG. 6, Id.) configured to transmit the feedback to the multiple transmitter devices (Zhang, p. 13, ll. 11-17, Id. cf. Claim 1).
Ho et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Zhang et al. provides prior art disclosure and suggestions for the claimed invention, such as transmit the feedback to the multiple transmitter devices (Zhang, p. 13, ll. 11-17, Id.) The prior art disclosure and suggestions of Zhang et al. are for reasons of reducing network traffic (Zhang, p. 4, ll. 3-11, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reducing network traffic.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2014/0016469 A1) in view of Zhang et al. (WO 2015/114077 A1), further in view of Josiam et al. (US 2010/0124186 A1).
11. The method of claim 6, wherein the feedback comprises hybrid automatic repeat request (HARQ) acknowledgment feedback (Josiam, para. [0052], “At step 146 (in FIG. 14B), relay station 1410 processes the ACK and NACK from step 145, and generates new network coded packet P.sub.RS(3). Packet P.sub.RS(3) is then transmitted to base station 1405 and mobile station 1415 in time slot t.sub.9. Base station 1405 and mobile station 1415 then decode packet P.sub.RS(3) using one of the previously described steps. The HARQ process involving the ACK/NACK signaling can be configured to repeat for N rounds, after which it is abandoned.”) The prior art disclosure and suggestions of Josiam et al. are for reasons of successfully exchanging all packets (Josiam, para. [0053], “The above process is repeated until all packets have been successfully exchanged between base station 1405 and mobile station 1415.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of successfully exchanging all packets.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Lim et al. (US 2014/0254460 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Lim, para. [0084], “Each of the member nodes 820, 830, 840, and 850 may receive an N-number of network coded multicast packets from the base station 810 or other member nodes. The member nodes 820, 830, 840, and 850 may transmit a complete ACK message into the multicast group through the second communication network, when all coded packets are successfully received. Therefore, when all the member nodes 820, 830, 840, and 850 of the multicast group have sent the complete ACK message, a member node performing flooding may stop packet flooding even before the time of flooding is over. Thus, the member nodes may stop flooding of a network coding packet based on receiving a message related to reception of packets from other member nodes of the multicast group through the second communication network.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476